 



Exhibit 10.53

 

ASSIGNMENT AGREEMENT

 

This assignment agreement ( “Assignment Agreement”) is entered into as of May
17, 2017, by and between Mikah Pharma LLC (“Mikah”) organized and existing under
the laws of Delaware having an office at 20 Kilmer Drive, Hillsborough, NJ 08844
(the “Mikah”), and Elite Laboratories, Inc. (“Elite”) organized and existing
under the laws of Delaware having an office at 165 Ludlow Avenue, Northvale, NJ
07647. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in that certain Supply and Distribution Agreement between Mikah
Pharma LLC and Dr. Reddy’s Laboratories, Inc. at 107 College Road East,
Princeton, NJ 08540 dated as of May 4, 2017 (the “Distribution Agreement”).

 

WHEREAS, Dr. Reddy and Mikah Mikah entered into the Distribution Agreement for
sales and distribution of the Product;

 

WHEREAS, on May 16, 2017, Mikah sold all of its rights, interests and
obligations to Elite for the Product in the Distribution Agreement.

 

WHEREAS, under Section 13.8 of the Distribution Agreement, the Mikah wishes to
transfer and assign to the Elite all of the Mikah’s rights and interests in and
to, and obligations under the Distribution Agreement, and the Elite wishes to be
the Elite and transferee of such rights, interests and obligations;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1. Assignment and Assumption. The Mikah hereby transfers and assigns to the
Elite, and the Elite hereby acquires from the Mikah all of the Mikah’s rights,
and interests in and to the Distribution Agreement, of whatever kind or nature,
and the Elite hereby assumes and agrees to perform all obligations, duties,
liabilities and commitments of the Mikah under the Distribution Agreement, of
whatever kind or nature.

 

3. Effectiveness. This Assignment Agreement shall be effective as of the date
set first set forth above.

 

4. Governing Law; Binding Effect. This Assignment Agreement shall be governed in
accordance with the substantive laws of the State of New Jersey, United States
without giving effect to that State’s rules on conflicts of law, and any
litigation that may arise herefrom shall be instituted in any U.S. Federal Court
that has jurisdiction.

 

5. Counterparts. This Assignment Agreement may be executed in one or more
counterparts, including facsimile counterparts, each of which shall be deemed to
be an original copy of this Assignment Agreement, and all of which, when taken
together, shall be deemed to constitute one and the same agreement. Delivery of
such counterparts by facsimile or electronic mail (in PDF or .tiff format) shall
be deemed effective as manual delivery.

 

 

 

 

IN WITNESS WHEREOF, the Elite and Mikah have executed this Assignment Agreement
as of the date first set forth above.

 

:   ELITE LABORATORIES, INC.   By: /s/ Carter Ward         Name: Carter Ward    
    Title: CFO       :   MIKAH PHARMA LLC   By: /s/ Nasrat Hakim         Name:
Nasrat Hakim         Title: CEO  

 

 

